          Case 3:20-cv-02731-VC Document 281 Filed 05/29/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                    Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                         BAIL ORDER NO. 22
          v.                                         Re: Dkt. No. 253

  DAVID JENNINGS, et al.,
                 Defendants.

       The bail requests from the following detainees are granted:
           •   Abraham Mendez Jimenez
           •   Akash Sharma
Bail is subject to the standard conditions of release stated at Dkt. 108.


       IT IS SO ORDERED.

Dated: May 29, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
